              Case 1:19-cr-00635-RA Document 42
                                             41 Filed 07/28/20 Page 1 of 1




                                                                                     July 28, 2020
By ECF
Hon. Ronnie Abrams                                                Application granted. The conference is
United States District Judge                                      adjourned to September 9, 2020 at 11:00 a.m.
United States District Court                                      and will be held by video conference. Time is
Southern District of New York                                     excluded until September 9, 2020, under the
500 Pearl Street                                                  Speedy Trial Act, pursuant to 18 U.S.C. Section
New York, New York 10007                                          3161(h)(7)(a).
       Re:     United States v. Gilberto Jaimes Castro
                                                                  SO ORDERED.
               19 Cr. 635 (RA)
                                                                  _______________________________
Dear Judge Abrams:
                                                                  Ronnie Abrams, U.S.D.J. 7/28/20
        I represent Gilberto Jaimes Castro in the above matter. The Court informed me that the
conference scheduled for August 5, 2020 would have to be adjourned due to issues with producing Mr.
Castro. I respectfully request a 30-day adjournment of that conference to allow for review of discovery
and plea negotiations. On July 22, 2020, the Government produced a substantial amount of new
discovery material, which might have a significant effect on plea negotiations in this case. To give Mr.
Castro and I time to review these materials and consider his options, I respectfully ask the Court to
reschedule the upcoming conference to a Monday, Tuesday, or Friday in early September.

       The defense consents to the exclusion of time under the Speedy Trial Act until the next
conference. AUSA Nicholas Chiuchiolo informed me that the Government consents to the defense’s
request for an adjournment.

       Thank you for the Court’s consideration of this request.

                                             Very truly yours,

                                                     /s/

                                             Aaron Mysliwiec
                                             Attorney for Gilberto Jaimes Castro


cc:    AUSAs Nicholas Chiuchiolo & Kyle Wirshba
